DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/28/2021, with respect to the rejection of claims 3 and 4 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection are made below.
Please note that a different examiner is now assigned to this application.  See the conclusion paragraph below for updated contact information.

Claim Interpretation
Applicant’s attention is drawn to the presence of a potential contingent limitation in amended claim 1.  Claim 1 recites “when the channel … indicates a busy channel, the panel delays a next image request…”  This appears to recite that delaying the next image request occurs only when a particular condition is met.  According to MPEP 2111.04, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  Accordingly, one possible interpretation of claim 1 is that the step of “delays a next image request packet” is not required in the claim’s scope.
In the interest of compact prosecution, all limitations of claim 1 are addressed.  To overcome this interpretation, the examiner suggest amending claim 1 to recite language similar to previous claim 3, which required that the monitoring indicates a busy channel.
Claims 2 and 11 recite that “the panel iteratively requests data packets from the at least one image sensor to avoid potential packet collisions.”  The term “to avoid potential packet collisions” is an expression of an intended result of the iterative requests, and is not a positively-recited method or structural claim limitation.  This term therefore does not limit the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-11, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 recite the limitation "the ongoing alarm packets."  There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 10, and 19 are further rejected for being indefinite.  These claims recite that monitoring is performed to “efficiently schedule image packet transmissions.”  The term “efficiently” is a relative term that is not defined in the claim or the specification, therefore it is not clear what effect this term has on the scope of the claim.  As a result, the scope of the claim as a whole cannot be accurately determined.
Claims 8, 17, and 20 recite that “the at least one image sensor implements an adaptive wakeup boundary to provide a shorter image delivery latency and to limit extra energy costs from more frequent wakeups.”  This limitation is indefinite.  It is not clear how “shorter image delivery latency” limits the claim because the claim does not define what the latency is shorter than.
Claims 9 and 18 recite that the panel provides “a guarantee legacy alarm device performance based on an accommodation of traffic characteristics of legacy devices.”  It is not clear what the scope of this term entails, or how providing “legacy alarm device performance” limits the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakeyama, US Pub No. 20150296077 in view of Asterjadhi et al., US Pub No. 20150117364.

As to claim 1 Wakeyama discloses a method for implementing an image data communication protocol by a panel communicatively coupled over a wireless network (Fig. 1 and its description) to one or more alarm sensors and at least one image sensor (Fig. 1: cameras 30 and alarm sensors 40), the method comprising: 
requesting, by the panel under the image data communication protocol, image data from the at least one image sensor by sending an image request packet to the at least one image sensor; and receiving, by the panel under the image data communication protocol, image data as an image data packet from the at least one image sensor ([0090] – master device 10 (panel) requests and receives image content from cameras).
Wakeyama fails to disclose that the panel performs channel monitoring for a channel condition of the wireless network to avoid the ongoing alarm packets colliding with any image packets and efficiently schedule image packet transmissions; wherein when the channel monitoring by the panel indicates a busy channel, the panel delays a next image request packet until a wireless channel of the wireless network is not occupied for a time period that corresponds to a maximum interval between retransmitted alarm packets.  
However, Asterjadhi discloses a device that performs channel monitoring for a channel condition of the wireless network to avoid the ongoing packets colliding with any image packets and efficiently schedule image packet transmissions; wherein when the channel monitoring by the device indicates a busy channel, the device delays a next image request packet until a wireless channel of the wireless network is not occupied for a time period that corresponds to a maximum interval between retransmitted packets ([0034] – channel monitoring determines if collisions occur, i.e. if the channel is busy.  When busy, transmission is delayed until the channel is free (not occupied) for a time period corresponding to the distributed inter frame space, or maximum interval between transmitted packets).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Wakeyama with the teachings of Asterjadhi by performing packet collision control that delays image requests for the DIFS time period when the medium is busy.  The rationale for this modification, as would have been understood by the skilled artisan, would have been to ensure that the alarm data received from alarm sensors 40 is received without image data requests unnecessarily monopolizing the transmission medium.

As to claim 2 the system of Wakeyama and Asterjadhi discloses that the panel iteratively requests data packets from the at least one image sensor to avoid potential packet collisions (Asterjadhi [0034], Wakeyama Fig. 5).  

As to claim 5 Wakeyama discloses that an intrusion event is detected by the one or more alarm sensors to initiate an alarm ([0089]).  

As to claim 6 Wakeyama discloses that the alarm comprises alarm data that sends across the wireless network to the panel ([0089]).  

As to claim 7 Wakeyama discloses that the panel repeats the requesting and the receiving operations to complete a next image data transmission (Fig. 5 – the image request process is repeated).  

As to claim 8 Wakeyama discloses that the at least one image sensor implements an adaptive wakeup boundary to provide a shorter image delivery latency and to limit extra energy costs from more frequent wakeups ([0008], [0089]-[0090] – the camera transmits data (i.e. adaptively wakes up) upon request from the panel, the result of which necessarily limits extra energy costs from more frequent transmissions while providing a shorter image delivery latency than other systems).  

As to claim 9 the system of Wakeyama and Asterjadhi discloses that the panel provides a guarantee legacy alarm device performance based on an accommodation of traffic characteristics of legacy devices (Asterjadhi [0034] describes that any wireless system, including legacy alarm devices, will have a performance guarantee).  

As to claim 10 the system of Wakeyama and Asterjadhi discloses a panel for implementing an image data communication protocol, the panel being communicatively coupled over a wireless network to one or more alarm sensors and at least one image sensor, the panel being configured to perform the method of claim 1 (Wakeyama Fig. 1 and its description).

As to claims 11 and 14-18 see rejection of claims 2 and 5-9, respectively.

As to claim 19 see rejection of claims 1 and 10.  The system of Wakeyama and Asterjadhi further discloses a system for implementing an image data communication protocol, the system comprising: a wireless network; one or more image sensors; one or more alarm sensors; and4Serial No.: 15/734,200 a panel being communicatively coupled over the wireless network to the one or more alarm sensors and the one or more image sensors (see Wakeyama Fig. 1 and its description), the system being configured to: detect, by the one or more alarm sensors, an intrusion event; send alarm data across the wireless network to the panel (Wakeyama [0089]). 

As to claim 20 see rejection of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J HANCE/           Primary Examiner, Art Unit 2423